DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 08/15/2022 is acknowledged.  The traversal is on the ground(s) that “it would not be unduly burdensome for both Groups to be searched and examined due to overlapping claim elements”.  This is not found persuasive because as noted in the restriction requirement, there are differing search requirements for a method of using a surgical hair clipper, and a hair clipper assembly. The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/15/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the end surface being located no more than about ten millimeters proximal of a plane defined by the guide surface” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a plurality of hair conditioning projections in claims 7 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-The term “about” in claims 1 and 3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
-Regarding claim 1, the phrase “a nozzle structure connected to the clipper attachment and extending distally to an end, the end being located no more than about ten millimeters proximal of a plane defined by the guide surface” is unclear. It is unclear as to the bounds of “the end”. Is the end referenced by character 52 in Applicants specification merely the entire end surface, or some portion or point? Examiner notes Paragraph 0024 of Applicant’s specification provides “For example, the end 52 may terminate at a single plane and be entirely located no more than ten millimeters proximal of the plane that is defined by the guide surface 36, such as no more than five mm, such as no more than two mm, such as no more than one mm” and appears to require the end resulting in its own plane spaced from the guide surface plane. As currently claimed, the end could be any point of the end surface (52) which does not appear to be supported. For the purposes of examination, the end will be treated as a plane, spaced from the guide surface plane.
-Regarding claim 7 the phrase “a plurality of hair conditioning projections that extend in a hair cutting direction towards a moveable blade during use” is unclear. Examiner notes the claim does not provide what the hair cutting direction is, and there does not appear to be any relationship to a workpiece, such as hairs, or the moveable blade. Do the projections change direction based on the workpiece orientation or blade? For the purposes of Examination, any direction will be treated as a hair cutting direction towards a moveable blade.
-Regarding claim 12 the phrase “a plurality of hair conditioning projections that extend in a hair cutting direction towards  a moveable blade during use” is unclear. Examiner notes the claim is only directed to a suction attachment, and there does not appear to be any relationship to a workpiece, such as hairs, or a moveable blade. Do the projections change direction based on the workpiece orientation or blade? For the purposes of Examination, any direction will be treated as a hair cutting direction towards a moveable blade.
Claims 2, 4-6 and 8 dependent from claim 1 and claims 13-14 dependent from claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected as being dependent from a rejected parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keane (U.S. Patent No. 3,613,237)
Regarding claim 9, Keane teaches a suction attachment (50) comprising: a clipper attachment (102,152) that connects to a clipper body (70) of a surgical hair clipper (60)(Figures 4 and 5); and a nozzle structure (180,280,220,230,250,30) connected to the clipper attachment, the nozzle structure having a hose connecting end (284) and a suction end (250)(Figure 5); wherein a length of a leading side of the nozzle structure is greater than a length of a trailing side of the nozzle structure such that the suction end contacts a skin area during use (Figures 4 and 5; Examiner notes the nozzle structure to be capable of contacting a users skin during use as orientation is variable).
Regarding claim 15, Coleman teaches wherein the suction end is located proximal of a moveable blade of a surgical hair clipper during use (Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Keane (U.S. Patent No. 3,613,237).
Regarding claim 1, Keane teaches a surgical hair clipper assembly (60) comprising: a clipper body (70) a blade assembly (90) connected to the clipper body, the blade assembly comprising a moveable blade configured to reciprocate to remove hair from a skin area (Col. 4, Lines 53-66 and Figure 4) and a blade housing (80) that houses the moveable blade, the blade housing having a guide surface that faces the skin area during a hair removal process (Figure 4); and a suction attachment (50) comprising a clipper attachment (102, 152) connected to the clipper body (70)(Figures 4 and 5); and a nozzle structure (180,280,220,230,250,30) connected to the clipper attachment and extending distally to an end (Figure 4)
Keane teaches the end being located ¼ of an inch or approximately 6.3 millimeters proximal of a plane defined by the rearward side of blade assembly 90 (Figures 4-5 and Col. 5, Lines 43-49).
Kean does not provide the end being located no more than about ten millimeters proximal of a plane defined by the guide surface.
One of ordinary skill in the art would have good reason to pursue suction attachment locations which are known to be useful for a particular suction function. There are a finite number of possible lengths/distances which pertain to a handheld cutting device and allow for the suction attachment to provide the suction function during use. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable suction distance from the guide surface in an attempt to provide an improved suction function for the suction attachment, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 2, Keane teaches wherein a leading side of the nozzle structure is longer than a trailing side of the nozzle structure (Figure 5).

Regarding claim 3, Keane does not provide wherein the end is located no more than about two millimeters proximal of the plane defined by the guide surface.
One of ordinary skill in the art would have good reason to pursue suction attachment locations which are known to be useful for a particular suction function. There are a finite number of possible lengths/distances which pertain to a handheld cutting device and allow for the suction attachment to provide the suction function during use. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable suction distance from the guide surface in an attempt to provide an improved suction function for the suction attachment, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 4, Keane teaches wherein the end lies in a plane that is located distal of the moveable blade (Figure 4).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Keane (U.S. Patent No. 3,613,237) in view of Grohoski (U.S. Patent No. 4,573,267).
Regarding claims 5 and 10, Keane does not provide wherein the nozzle structure comprises a roller located at the end that contacts the skin area during use.
Grohoski teaches it is known in the art of hair cutting devices to incorporate a nozzle structure (10) with a roller (40) located at an end that contacts the skin area during use (Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Keane to incorporate the teachings of Grohski to provide a roller support to contact a user during use. In doing so, the roller allows for engagement of the scalp or surface of the head of the person receiving a haircut in order to enable movement of the vacuum device in any direction (Col. 1, Lines 9-16)

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Keane (U.S. Patent No. 3,613,237) in view of Dennis (U.S. Patent No. 4,619,044).
Regarding claims 6 and 11, Keane does not provide wherein the nozzle structure comprises air vents.
Dennis teaches it is known in the art of hair cutting accessories to incorporate a nozzle structure (10) with vents (27)(Figures 4 and 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Keane to incorporate the teachings of Dennis to provide the nozzle structure with vents. In doing so, the vents allow for a secondary air inlet to allow for suction of a workpiece (Col. 2, Lines 53-64)

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Keane (U.S. Patent No. 3,613,237) in view of Coleman (U.S. Patent No. 8,225,512).
Regarding claims 7 and 12, Keane does not provide wherein the clipper attachment comprises a plurality of hair conditioning projections that extend in a hair cutting direction toward the moveable blade.
Coleman teaches it is known in the art of Hair cutting devices to incorporate a suction attachment (83, 84) with a clipper attachment comprising a plurality of hair conditioning projections (87) that extend in a hair cutting direction toward a blade (85)(Figures 6A and 6B; Col. 4, Lines 40-49).
One of ordinary skill in the art would have good reason to pursue attachment projections which are known to be useful for a particular attaching function. There are a finite number of possible attachment designs which pertain to suction attachment devices and allow for the suction attachment to pivot attach providing the suction function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable attachment projection in an attempt to provide an improved attachment function for the suction attachment, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Allowable Subject Matter
Claims 8 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is an examiner' s statement of reasons for allowance. The prior art fails to anticipate or make obvious the specifics of the hair conditioning projections of claims 8 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  09/23/2022Examiner, Art Unit 3724